        Case 1:20-cr-00303-RMB Document 18
                                        17 Filed 07/29/20
                                                 07/28/20 Page 1 of 1

United States v. Charleton Hightower                                      June 17, 2020
Hon. Richard M. Berman                                                      Page 1 of 1


                                                      Extension granted on consent.



                                                      July 28, 2020

By ECF
Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street                                           7/29/2020
New York, New York 10007

Re:   United States v. Charleton Hightower, 20 Cr. 303 (RMB)

Honorable Judge Berman:

       On June 17, 2020, I wrote on Mr. Hightower’s behalf to request a stay of
deadlines under the Jury Selection and Service Act (“JSSA”), 28 U.S.C. §§ 1867(a)
and (f). (ECF No. 12). I write now with the consent of the Government to request a
further two-week stay of any relevant deadlines under 28 U.S.C. § 1867(a) or (f).

      I intend to file a request to inspect grand jury records nearly identical to the
requests filed in United States v. Balde, 20 Cr. 281 (KPF), and several other cases
currently pending in this district. In the Balde case, Judge Failla convened a
telephone conference with the Southern District Jury Administrator to gather
information about the records requested by Mr. Balde and other defendants litigating
records requests. Following the Balde phone conference, the parties in that case
submitted a joint letter to Judge Failla outlining areas of agreement and
disagreement concerning the defendant’s request for records. On July 16, 2020,
Judge Failla endorsed that letter and ruled on two areas of disagreement. On July
24, 2020, the parties wrote to outline their differing positions on a protective order to
govern the production of the jury records. They await a ruling on a potential
protective order.

       I therefore request an additional two-week extension of my time to file a
demand for inspection of jury records while Judge Failla rules on the potential
protective order in Balde. The Government and defense agree on the logic of
streamlining the litigation in this case by following the rulings in the Balde case on
the issue of access to grand jury records.

                                         Respectfully submitted,

                                         /s/ Ariel Werner
                                         Ariel Werner
                                         Assistant Federal Defender
CC:   AUSA Andrew Rohrbach
